Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An Examiner's Amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 C.F.R.  1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee.
The application has been amended as follows:
Claim 8, line 8 step (ii), after “obtained from a blood”, insert –plasma-
Claim 8, line 10 step (iii), after “having pulmonary hypertension”, insert –as indicated in step (ii),-

Please replace claim 9 with the following:
The method according to claim 8, wherein in step (ii), the measured concentration of selenoprotein P protein in the subject's blood plasma sample is above the predetermined cutoff value obtained from the blood plasma sample from healthy subjects and indicates the subject has pulmonary hypertension. 

Authorization for this Examiner's Amendment for the condition of allowance was given in a telephone interview with R. M. Joynes on 1/4/2021.

Claims 8-9 are allowed. 

The following is an examiner’s statement of reasons for allowance: 
Claims are eligible under 35 U.S.C. § 101 as they recite step (iii) i.e. subjecting a-the subject having pulmonary hypertension as indicated in step (ii) to a procedure for treating pulmonary hypertension and/or preventing progression of pulmonary hypertension with specific agents i.e. at least one of  administration of endothelin receptor antagonists, administration of prostaglandin 12 preparations, and administration of phosphodiesterase-5 inhibitors, which  integrates the judicial exception into a practical application.  Further, the instant claimed methods recite a distinct combination of active method steps that is free of the prior art.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARMENCITA BELEI whose telephone number is (571)272-2798. The examiner can normally be reached Monday, Thursday-Friday 9AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARMENCITA M BELEI/Primary Examiner, Art Unit 1641